Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 02/22/2021 have been entered.  
	The claim objections of claims 1, 11, and 20 are withdrawn in light of the amendments.  	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Tepera (Reg. No. 65984) on 06/02/2021.

The application has been amended as follows: 
Claim 1, line 12 - - “adjustable jaw element[;]” - -
Claim 1, Line 13 - - “a removable die removeable from the slot, wherein the removable die 
Claim 1, Line 23 - - “slot engagement portion in a first direction, wherein the removable die is in physical contact with the wrench head,
Claim 11, Line 22 - - “plane perpendicular to the [a] first plane of rotation;”
Claim 20, Line 31 - - “slot engagement portion in a first direction, each removable die is configured to mate in physical contact with the wrench head,”


Reasons for Allowance
	Claims 1, 11, 20, and those depending therefrom including claims 2, 4, 6, 9, 12, 15, 19, and 23, are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of Gillmore (GB688328A) teaches an element (18) considered equivalent to the applicant’s removable die.  However, this element does anticipate or render obvious the claimed structure of claims 1, 11, and 20, particularly wherein “the removable die is an integral piece that does not include a portion of the removable die that is movable with respect to another portion of the removable die” and “the removable die comprises an attachment portion that is offset from the slot engagement portion in a first direction, is in physical contact with the wrench head, and engages an attachment point on the wrench head” as claimed.  
	The only integral portion of Gillmore that engages the wrench head is linkage 5, which does not have “a slot engagement portion that is received within the slot” as claimed.”
	Applicant’s invention uses a removable die 42 inserted at a pin and slot connection between the fixed jaw element and the adjustable jaw element to effect the size sizing of the wrench [Application Publication; paragraph 0066], wherein different sizes of dies 42 correspond to different workpiece sizes [Application Publication; paragraph 0019].  The prior art wrenches such as Gillmore with a achieve adjustability by employing moving parts such as linkages or actuators for quick and precise adjustment.  It would have been counterintuitive for one of ordinary skill in the art to modify the structure of the prior art to employ several removable dies to effect the same adjustability that could be achieved with a linkage such as in Gillmore.  Therefore, for these reasons, the prior art fails to anticipate or render obvious the claimed invention.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723